Exhibit 10.1

FIRST AMENDMENT TO

TERM LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT (“Amendment”) is
entered into as of March 12, 2012, by and among THE PRIVATEBANK AND TRUST
COMPANY, an Illinois banking corporation (“Administrative Agent”) in its
capacity as administrative agent for the Lenders (as defined below), the Lenders
and DIVERSICARE AFTON OAKS, LLC, DIVERSICARE BRIARCLIFF, LLC, DIVERSICARE
CHISOLM, LLC and DIVERSICARE HARTFORD, LLC, each a Delaware limited liability
company (individually and collectively, (the “Borrower”).

WHEREAS, Borrower, Administrative Agent, and the financial institutions thereto
(the “Lenders”) are parties to that certain Term Loan and Security Agreement
dated as of February 28, 2011 (as amended, modified or supplemented prior to or
after the date hereof, the “Loan Agreement”); and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Loan Agreement.

2. Amendment. Subject to the terms and conditions contained herein, Borrower,
Administrative Agent and Lenders hereby amend and restate Section 9.12(b) of the
Loan Agreement as follows:

 

   (b) Minimum Fixed Charge Coverage Ratio. The Guarantor shall not permit its
Fixed Charge Coverage Ratio to be less than (1) 1.05 to 1.00, measured as of the
last day of the Fiscal Quarter ending March 31, 2012 for the trailing twelve
(12) month period; (2) 1.00 to 1.00, measured as of the last day of the Fiscal
Quarters ending June 30, 2012 and September 30, 2012, for the trailing twelve
(12) month periods and (3) 1.05 to 1.00, measured as of the last day of each
subsequent Fiscal Quarter for the trailing twelve (12) month period.

3. Continuing Effect; No Waiver. Except as expressly set forth in Section 2 of
this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Financing Agreement, or a waiver of any other terms or provisions thereof,
and the Loan Agreement and the other Financing Agreements shall remain unchanged
and shall continue in full force and effect, in each case as modified hereby.
Administrative Agent’s and Lender’s failure, at any time or times hereafter, to
require strict performance by Borrower of any provision or term of the Loan
Agreement, this Amendment or the Financing Agreements shall not waive, affect or
diminish any right of Administrative Agent or any Lender hereafter to demand
strict compliance and performance herewith or therewith. Any suspension or
waiver by Administrative Agent and a Lender of a



--------------------------------------------------------------------------------

breach of this Amendment or any Event of Default under the Loan Agreement shall
not, except as expressly set forth herein, suspend, waive or affect any other
breach of this Amendment or any Event of Default under the Loan Agreement,
whether the same is prior or subsequent thereto and whether of the same or of a
different kind or character. None of the undertakings, agreements, warranties,
covenants and representations of Borrower contained in this Amendment, shall be
deemed to have been suspended or waived by Administrative Agent and Lenders
unless such suspension or waiver is (i) in writing and signed by Administrative
Agent and Lenders and (ii) delivered to Borrower. In no event shall
Administrative Agent’s and Lenders’ execution and delivery of this Amendment
establish a course of dealing among Administrative Agent, Lenders, Borrower or
any other obligor, or in any other way obligate Administrative Agent and Lenders
to hereafter provide any amendments or waivers with respect to the Loan
Agreement. The terms and provisions of this Amendment shall be limited precisely
as written and shall not be deemed (i) to be a consent to a modification of any
other term or condition of the Loan Agreement or of any of the Financing
Agreements (except as expressly provided herein); or (ii) to prejudice any right
or remedy which Administrative Agent and Lenders may now have under or in
connection with the Loan Agreement or any of the Financing Agreements.

4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Loan Agreement and the other Financing
Agreements represent the valid, enforceable and collectible obligations of
Borrower, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Financing Agreement. Borrower hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Liabilities. The Liens and rights securing payment of
the Liabilities are hereby ratified and confirmed by Borrower in all respects.

5. Representations and Warranties. In order to induce Administrative Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders, both before and after giving effect to this
Amendment that:

(a) this Amendment and the Loan Agreement, as modified hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms;

(b) all representations and warranties contained in the Loan Agreement and the
other Financing Agreements are true and correct on and as of the date of this
Amendment, in each case as if made on and as of such date, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date); and

(c) No Default or Event of Default has occurred and is continuing.

6. Conditions to Effectiveness of Consent. This Amendment shall become effective
as of the date first written above upon the satisfaction of the following
conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to
Administrative Agent.

 

2



--------------------------------------------------------------------------------

(b) Borrower shall have delivered to Administrative Agent resolutions of the
Borrower’s governing body authorizing the execution and delivery of this
Amendment.

(c) The Administrative Agent shall have received a fully-earned non-refundable
amendment fee in the amount of $30,000, of which (i) $22,105.20 shall be for the
benefit of The PrivateBank and Trust Company, as Lender and (ii) $7,894.80 shall
be for the benefit of Bankers Trust Company, as Lender.

7. Release.

(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Administrative Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Administrative Agent, each Lender and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, damages and any and
all other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims” of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which has arisen at any time on or prior to
the date of this Amendment, including, without limitation, for or on account of,
or in relation to, or in any way in connection with any of the Loan Agreement,
or any of the other Financing Agreements or transactions thereunder or related
thereto, except as otherwise provided in this Amendment or any other document
executed or delivered in connection herewith by the Administrative Agent.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

8. Miscellaneous.

(a) Expenses. Borrower, jointly and severally, agrees to pay on demand all costs
and expenses of Administrative Agent (including the reasonable fees and expenses
of outside counsel for Administrative Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. Notwithstanding anything
contained herein to the contrary, neither Administrative

 

3



--------------------------------------------------------------------------------

Agent nor any Lender shall be obligated to reimburse Borrower for any other
existing or hereafter arising expenses. All obligations provided herein shall
survive any termination of this Amendment and the Loan Agreement as amended
hereby.

(b) Governing Law. This Amendment shall be a contract made under and governed
by, and construed and enforced in accordance with, the internal laws of the
State of Illinois without regard to conflicts of law principles.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Consent. A
signature hereto sent or delivered by facsimile or other electronic transmission
shall be as legally valid, effective and enforceable as a signed original for
all purposes.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan and Security Agreement to be duly executed by their respective officers
thereunto duly authorized and delivered as of the date first above written.

BORROWER:

 

DIVERSICARE AFTON OAKS, LLC, a Delaware limited liability company

BY:    

  DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE BRIARCLIFF, LLC, a Delaware limited liability company

BY:    

  DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE CHISOLM, LLC, a Delaware limited liability company

BY:    

  DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

[Signature Page to First Amendment to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

DIVERSICARE HARTFORD, LLC, a Delaware limited liability company

BY:    

  DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

[Signature Page to First Amendment to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: THE PRIVATEBANK AND TRUST COMPANY, in its capacity as
administrative agent By:   /s/Adam D.
Panos                                           Name:  Adam D. Panos  
Its:  Managing Director

[Signature Page to First Amendment to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

LENDER: THE PRIVATEBANK AND TRUST COMPANY By:   /s/Adam D.
Panos                                           Name:  Adam D. Panos  
Its:  Managing Director

[Signature Page to First Amendment to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

LENDER: BANKERS TRUST COMPANY By:   /s/Jon M.
Doll                                           Name: Jon M. Doll   Its:  Vice
President

[Signature Page to First Amendment to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The undersigned hereby (i) acknowledges receipt of a copy of the foregoing First
Amendment to Term Loan and Security Agreement (the “Amendment”); (ii) consents
to Borrower’s execution and delivery of the Amendment; (iii) agrees to be bound
by the Amendment; and (iv) reaffirms that the Financing Agreements to which it
is a party (including the Guaranty) shall continue to remain in full force and
effect. Although the undersigned has been informed of the matters set forth in
the Amendment and has acknowledged and agreed to same, the undersigned
understands that Administrative Agent and Lenders have no obligation to inform
the undersigned of such matters in the future or to seek the undersigned’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.

IN WITNESS WHEREOF, the undersigned has duly executed this Consent and
Reaffirmation on and as of the date of the Amendment.

 

ADVOCAT INC. By: /s/Sam Daniel                                        
             Name:   Sam Daniel Its:   Executive Vice President



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING LOAN AND SECURITY
AGREEMENT (“Amendment”) is entered into as of March 12, 2012, by and among THE
PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (“Administrative
Agent”) in its capacity as administrative agent for the Lenders (as defined
below), the Lenders, and DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee
corporation, and those certain other entities signatories hereto (such entities
individually and collectively, “Borrower”).

WHEREAS, Borrower, Administrative Agent, and the financial institutions thereto
(the “Lenders”) are parties to that certain Amended and Restated Revolving Loan
and Security Agreement dated as of February 28, 2011 (as amended, modified or
supplemented, the “Loan Agreement”); and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto hereby agree as follows:

9. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Loan Agreement.

10. Amendment. Subject to the terms and conditions contained herein, Borrower,
Administrative Agent and Lenders hereby amend the Loan Agreement as follows:

 

     (a) The term “Adjusted EBITDA” contained in Section 1.1 of the Loan
Agreement is hereby amended and restated as follows:

“Adjusted EBITDA” means the sum of (a) EBITDA, and (b) the amounts deducted (or
less amounts added) in computing EBITDA for the period for (i) the non-cash
provision (benefit) for self-insured professional and general liability
expenses, (ii) non-cash rent expense, (iii) non-cash stock based compensation
expense, (iv) non-cash debt retirement, and (v) all other non-cash expenses
reasonably approved by the Administrative Agent, less the sum of (c) the Cash
Cost of Self-Insured Professional and General Liability (provided such amount is
exclusive of (d)); (d) $3,000,000 attributed to the settlement of liability
claims during September 2011 in the amount of $4,700,000, solely for the Fiscal
Quarters ending June 30, 2012 and September 30, 2012; and (e) up to $2,500,000
in the aggregate attributed to start-up costs and losses associated with the
Rose Terrace Lease, the Joint Venture (as defined in the Consent to Amended and
Restated Revolving Loan and Security Agreement dated as of March 12, 2012 by and
among the Borrower, the Administrative Agent and the Lenders (the “Consent”))
and the Arbor Place Lease (as defined in the Consent) solely for the Fiscal
Quarters ending June 30, 2012 and September 30, 2012.

 

11



--------------------------------------------------------------------------------

   (b) Section 9.12(a) of the Loan Agreement is hereby amended and restated as
follows:

(a) Minimum Fixed Charge Coverage Ratio. The Parent shall not permit its Fixed
Charge Coverage Ratio to be less than (1) 1.05 to 1.00, measured as of the last
day of the Fiscal Quarter ending March 31, 2012 for the trailing twelve
(12) month period; (2) 1.00 to 1.00, measured as of the last day of the Fiscal
Quarters ending June 30, 2012 and September 30, 2012, for the trailing twelve
(12) month periods and (3) 1.05 to 1.00, measured as of the last day of each
subsequent Fiscal Quarter for the trailing twelve (12) month period.

11. Continuing Effect; No Waiver. Except as expressly set forth in Section 2 of
this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Financing Agreement, or a waiver of any other terms or provisions thereof,
and the Loan Agreement and the other Financing Agreements shall remain unchanged
and shall continue in full force and effect, in each case as modified hereby.
Administrative Agent’s and Lender’s failure, at any time or times hereafter, to
require strict performance by Borrower of any provision or term of the Loan
Agreement, this Amendment or the Financing Agreements shall not waive, affect or
diminish any right of Administrative Agent or any Lender hereafter to demand
strict compliance and performance herewith or therewith. Any suspension or
waiver by Administrative Agent and a Lender of a breach of this Amendment or any
Event of Default under the Loan Agreement shall not, except as expressly set
forth herein, suspend, waive or affect any other breach of this Amendment or any
Event of Default under the Loan Agreement, whether the same is prior or
subsequent thereto and whether of the same or of a different kind or character.
None of the undertakings, agreements, warranties, covenants and representations
of Borrower contained in this Amendment, shall be deemed to have been suspended
or waived by Administrative Agent and Lenders unless such suspension or waiver
is (i) in writing and signed by Administrative Agent and Lenders and
(ii) delivered to Borrower. In no event shall Administrative Agent’s and
Lenders’ execution and delivery of this Amendment establish a course of dealing
among Administrative Agent, Lenders, Borrower or any other obligor, or in any
other way obligate Administrative Agent and Lenders to hereafter provide any
amendments or waivers with respect to the Loan Agreement. The terms and
provisions of this Amendment shall be limited precisely as written and shall not
be deemed (i) to be a consent to a modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein); or (ii) to prejudice any right or remedy which Administrative
Agent and Lenders may now have under or in connection with the Loan Agreement or
any of the Financing Agreements.

12. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Loan Agreement and the other Financing
Agreements represent the valid, enforceable and collectible obligations of
Borrower, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Financing Agreement. Borrower hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Liabilities. The Liens and rights securing payment of
the Liabilities are hereby ratified and confirmed by Borrower in all respects.

 

12



--------------------------------------------------------------------------------

13. Representations and Warranties. Borrower represents and warrants to
Administrative Agent and the Lenders, both before and after giving effect to
this Amendment that:

(a) this Amendment and the Loan Agreement, as modified hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms;

(b) all representations and warranties contained in the Loan Agreement and the
other Financing Agreements are true and correct on and as of the date of this
Amendment, in each case as if made on and as of such date, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date); and

(c) No Default or Event of Default has occurred and is continuing.

14. Conditions to Effectiveness of Consent. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to
Administrative Agent.

(b) Borrower shall have delivered to Administrative Agent resolutions of the
Borrower’s governing body authorizing the execution and delivery of this
Amendment.

15. Release.

(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Administrative Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Administrative Agent, each Lender and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, damages and any and
all other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims” of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which has arisen at any time on or prior to
the date of this Amendment, including, without limitation, for or on account of,
or in relation to, or in any way in connection with any of the Loan Agreement,
or any of the other Financing Agreements or transactions thereunder or related
thereto, except as otherwise provided in this Amendment or any other document
executed or delivered in connection herewith by the Administrative Agent.

 

13



--------------------------------------------------------------------------------

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

16. Miscellaneous.

(a) Expenses. Borrower, jointly and severally, agrees to pay on demand all costs
and expenses of Administrative Agent (including the reasonable fees and expenses
of outside counsel for Administrative Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. Notwithstanding anything
contained herein to the contrary, neither Administrative Agent nor any Lender
shall be obligated to reimburse Borrower for any other existing or hereafter
arising expenses. All obligations provided herein shall survive any termination
of this Amendment and the Loan Agreement as amended hereby.

(b) Governing Law; Recitals. This Amendment shall be a contract made under and
governed by, and construed and enforced in accordance with, the internal laws of
the State of Illinois without regard to conflicts of law principles; The
recitals hereto are hereby incorporated into this Amendment by this reference
thereto.

(c) Counterparts; Faxes. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same agreement. A signature hereto sent or delivered by facsimile or other
electronic transmission shall be as legally valid, effective and enforceable as
a signed original for all purposes.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Revolving Loan and Security Agreement to be duly executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWER: DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation, as
Borrower Agent By: /s/Sam Daniel                                        
             Name:   Sam Daniel Its:   Executive Vice President and
Secretary Treasurer

ADVOCAT ANCILLARY SERVICES, INC., a Tennessee corporation By: /s/Sam
Daniel                                                      Name:   Sam Daniel
Its:   Executive Vice President and Secretary Treasurer

ADVOCAT FINANCE, INC., a Delaware corporation By: /s/Sam
Daniel                                                      Name:   Sam Daniel
Its:   Executive Vice President and Secretary Treasurer

DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation By: /s/Sam
Daniel                                                      Name:   Sam Daniel
Its:   Executive Vice President and Secretary Treasurer

ADVOCAT DISTRIBUTION SERVICES, INC., a Tennessee corporation By: /s/Sam
Daniel                                                      Name:   Sam Daniel
Its:   Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

DIVERSICARE ASSISTED LIVING SERVICES, INC., a Tennessee corporation By: /s/Sam
Daniel                                                      Name:   Sam Daniel
Its:   Executive Vice President and Secretary Treasurer

DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, a Tennessee limited liability
company By: /s/Sam Daniel                                                     
Name:   Sam Daniel Its:   Executive Vice President and Secretary Treasurer

DIVERSICARE LEASING CORP., a Tennessee corporation By: /s/Sam
Daniel                                                      Name:   Sam Daniel
Its:   Executive Vice President and Secretary Treasurer

STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky corporation By: /s/Sam
Daniel                                                      Name:   Sam Daniel
Its:   Executive Vice President and Secretary Treasurer

 

SENIOR CARE CEDAR HILLS, LLC, a Delaware limited liability company

BY:    

  SENIOR CARE FLORIDA LEASING, LLC, its sole member   BY:   DIVERSICARE LEASING
CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

SENIOR CARE GOLFCREST, LLC, a Delaware limited liability company

BY:    

  SENIOR CARE FLORIDA LEASING, LLC, its sole member   BY:   DIVERSICARE LEASING
CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

SENIOR CARE GOLFVIEW, LLC, a Delaware limited liability company

BY:    

  SENIOR CARE FLORIDA LEASING, LLC, its sole member   BY:   DIVERSICARE LEASING
CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

SENIOR CARE FLORIDA LEASING, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

SENIOR CARE SOUTHERN PINES, LLC, a Delaware limited liability company

BY:    

  SENIOR CARE FLORIDA LEASING, LLC, its sole member   BY:   DIVERSICARE LEASING
CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE AFTON OAKS, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE ASSISTED LIVING SERVICES NC I, LLC, a Delaware limited liability
company BY:       DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member
  By: /s/Sam Daniel                                                Name:   Sam
Daniel   Its:   Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

DIVERSICARE ASSISTED LIVING SERVICES NC II, LLC, a Delaware limited liability
company BY:       DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member
  By: /s/Sam Daniel                                                Name:   Sam
Daniel   Its:   Executive Vice President and Secretary Treasurer

 

DIVERSICARE BRIARCLIFF, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE CHISOLM, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE HARTFORD, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

DIVERSICARE HILLCREST, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE LAMPASAS, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE PINEDALE, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE WINDSOR HOUSE, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

DIVERSICARE YORKTOWN, LLC, a Delaware limited liability company BY:      
DIVERSICARE LEASING CORP., its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE BALLINGER, LLC, a Delaware limited liability company BY:      
DIVERSICARE TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE DOCTORS, LLC, a Delaware limited liability company BY:      
DIVERSICARE TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE ESTATES, LLC, a Delaware limited liability company BY:      
DIVERSICARE TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

DIVERSICARE HUMBLE, LLC, a Delaware limited liability company BY:      
DIVERSICARE TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE KATY, LLC, a Delaware limited liability company BY:      
DIVERSICARE TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

 

DIVERSICARE NORMANDY TERRACE, LLC, a Delaware limited liability company BY:    
  DIVERSICARE TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                                Name:   Sam Daniel   Its:
  Executive Vice President and Secretary Treasurer

DIVERSICARE TEXAS I, LLC, a Delaware limited liability company By: /s/Sam
Daniel                                                  Name:   Sam Daniel Its:
  Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

DIVERSICARE TREEMONT, LLC, a Delaware limited liability company BY:      
DIVERSICARE TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                           Name:   Sam Daniel   Its:  
Executive Vice President and Secretary Treasurer DIVERSICARE ROSE TERRACE, LLC,
a Delaware limited liability company BY:   DIVERSICARE LEASING CORP., its
sole member   By: /s/Sam Daniel                                           Name:
  Sam Daniel   Its:   Executive Vice President and Secretary Treasurer
DIVERSICARE PARIS, LLC, a Delaware limited liability company BY:   DIVERSICARE
TEXAS I, LLC, its sole member   By: /s/Sam
Daniel                                           Name:   Sam Daniel   Its:  
Executive Vice President and Secretary Treasurer DIVERSICARE THERAPY SERVICES,
LLC, a Delaware limited liability company BY:   DIVERSICARE LEASING CORP., its
sole member   By: /s/Sam Daniel                                           Name:
  Sam Daniel   Its:   Executive Vice President and Secretary Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent By:
/s/Adam D.Panos                                                Name: Adam D.
Panos   Its:  Managing Director